Title: From John Adams to William Tudor, Sr., 7 December 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Decbr. 7th. 1816.

Knowing as I do the importance of your office & the punctuality with which you fulfill the duties of it, your apology in your favour of the second was unnecessary for me, who have so long known your fidelity, and your friendship.
You ask me to sketch the portrait of Mr Hutchinson. your pencil is more polished than mine; I will enter into contract with you; if you will paint Mr Washington and Mr Hamilton, or either of them I will give you Mr Hutchinson at full length, according to my best remembrance of him. I know no man remaining alive, who knows more of those two dazzling characters, who is more capable of describing them, according to truth than yourself. I have smiled with complacency for some years past at the information I have received “from various quarters of your desire, to bring the old gentleman out.” Here I have always recognised Tudor. But how can the old man get out? there is neither pamphlet or newspaper that will let him out. he can get nothing before the public, ’till the subject is stale and forgotten. Nor is this complaint peculiar to himself. Mr Jefferson has been four years, labouring to get a work upon Montesquieu translated, and commented by himself, printed and published, without success. What shall we say? Is there freedom of the press in this Country for nothing but libels. Mr Hutchinson was the active spirit, the ethereal flame, the animating soul of all the officers of government in the province. his influence spread through every vein, and led most of the old conspicuous families, the Winslows, the Chandlers, the Leonards, the Bournes, the Williams, the Stodards, the Dwights, the Browns, the Danforths, the Saywards, the Halls, the Saltonstalls, to their ruin.  The Quinceysand Thaxters, cannot be wholly excepted. I recollect no exceptions but the Winthrop’s & Otis’s. To discuss the causes of there two exceptions might entering too deep into human nature.
I find I have incautiously used the word “ruin.” I retract it. they are not ruined. Their situation at this hour is better than any of their Antagonists. And such is the force of prejudice & habit, that I believe it impossible to ruin any old celebrated family, while their blood & their name remain united. To the list of young men led astray from the course of that Country which nature and education had destined them one day to govern, I might have mentioned. Ed Winslow, Blowers, Upham, Bliss, and many others. but I have promised you some hints, meaning Mr Hutchinsons judicial character.
Here I must be severe! I must be inexorable in the cause of immutable truth and eternal justice. his Judicial character was conceived in Sin, & brought forth in Iniquity.
His Judicial character originated in a political intrigue, as base and corrupt, as it was deep, and deliberate. This morsel of our history, so disgraceful to the principal Agents in it, Bernard & Hutchinson, & to the timorous, credulous people who dared not expose it, has never been explained before the public. I know not that there is any man, now living who remembers it, or has the faintest idea of it. The facts shall now be stated and if you can conceive a doubt of the accuracy of the minutest circumstance I pray you to suggest it to me; it shall be coolly weighed, impartially considered, & candidly answered.
In November 1760, the superior Court, sitting in Salem received a petition from Cockle, a Subordinate Custom house officer, under the direction of Charles Paxton in Boston, for writs of Assistance, or Assistants (for the Orthography was never settled) to break open houses Sholes, Ships, Cellars, Casks and Bales, in search of prohibited and uncustomed goods. When this petition was read, the Cuort, the Bar, & the Audience were astonished. An Invocation of most horrid form & feature, stared them in the face. Stephen Sewall was Chief Justice a Scholar, a gentleman, a man of honour, Integrity, Independence, & liberality of mind though poor. A more solid character than Hutchinson tho’ probably not much more deeply read in law. Sewall & the other Judges expressed of the legality & Constitutionality of the writ & of the power of the Court to grant it. After deliberation, they ordered these questions to be argued at the next February term in Boston. In the mean time Chief Justice Sewall died. Who should fill the vacancy? Hutchinson knew that the first vacancy on that Bench had been promised by Shirley and Pawnal; the two preceding Governors to Colonel James Otis of Barnstable, James Otis Junior waited on the Lt Governor to remind him of the promises made to his father by preceding administrations to which the Lt. Governor had been a witness. He was received with Courtiers compliments upon his father, & the long friendship he had enjoyed with him but nothing more. the Son soon afterward was informed that the Lt Governor would himself be appointed Chief Justice. His reply was, if that should be the case, it would throw the Province into a flame. Hutchinson was appointed, & his appointment did throw the Province into a flame. but what was that flame? A proud, haughty, domineering overbearing, British ministerial, Gubernatorial faction blowed up a flame of fury against the Otis’s, father & Son & all their friends; & by this conflagration they dissapated into vapour, all the resentment. Indignation & Vengeance, which ought to have been excited by the corrupt appointment of Hutchinson. For that appointment, was a black Conspiracy against the liberties both of the new & the old world. Hutchinson was appointed for the pointed purpose of deciding the question concerning the writs of assistance & all other questions that might arise in favour of the Ministry & against his Country. Enough for the present. if you do not repent of thawing out the old gentleman. I may in my next give some hits of the Chief Justice’s behaviour on the Bench.
John Adams